
	
		I
		111th CONGRESS
		2d Session
		H. R. 4817
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mr. Teague (for
			 himself, Mr. Luján, and
			 Mr. Heinrich) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to clarify that uncertified States and Indian tribes have the authority
		  to use certain payments for certain noncoal reclamation
		  projects.
	
	
		1.Abandoned mine
			 reclamation
			(a)Limitation on
			 fundsSection 409(b) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by inserting or
			 section 411(h)(1) after section 402(g).
			(b)Use of
			 fundsSection
			 411(h)(1)(D)(ii) of the Surface Mining Control and Reclamation Act of 1977 (30
			 U.S.C. 1240a(h)(1)(D)(ii)) is amended by inserting or 409 after
			 section 403.
			
